Lucas App. No. L-95-215. This cause is pending before the court as a discretionary appeal and a claimed appeal of right. On June 7,1996, when the appeal was filed, a check in the amount of $40 was submitted by Edward Coleman to satisfy the requirement of the docket fee imposed by R.C. 2503.17 and S.Ct.Prac.R. XV(1). This court has been informed by the Office of the Treasurer of the state of Ohio that the check was returned from General Mills Toledo Federal Credit Union because the cheek had an unauthorized drawer’s signature. Whereas R.C. 2503.17 and S.Ct.Prac.R. XV(1) require that *1433the docket fee shall be paid before a notice of appeal is filed or a case is docketed,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed, effective October 24,1996.